EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Garner on July 16, 2021.

The application has been amended as follows: 
1)	In claim 1, line 4 and in claim 22, line 8:  The phrase --each of-- has been inserted after the term “wherein”.
2)	In claim 1, line 5:  The term “are” has been changed to --is--, the phrase --a discrete-- has been inserted after the term “via”, and the term “webs” has been changed to --web--.
3)	In claim 1, line 6:  The term “equally” has been deleted.

4)	Dependent claims 5 and 6 have been cancelled.
5)	In claim 22, line 9:  The term “are” has been changed to --is--, and the term “so” has been changed to the phrase --via a discrete suspension web such--. 
6)	The following dependent claims have been added:

Claim 28  (new)  The portable ledge apparatus as claimed in claim 1, wherein each of the suspension webs is formed from the inflatable platform.

Claim 29  (new)  The portable ledge apparatus as claimed in claim 1, wherein each of the suspension webs includes a pair of side portions which couple together via the respective suspension strap thereof and which extend downwards therefrom in an inverse V-shape.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a portable ledge apparatus comprising the particular structural configuration of and cooperation between the inflatable platform including a plurality of baffles, the plurality of suspension straps, and the discrete suspension webs as explicitly recited in independent claims 1 and 22.  With respect to the prior art, the cited Davis ‘977 and Davis ‘511 references both disclose the use of a support apparatus comprising an inflatable platform, 

and two pairs of straps which are connected to the inflatable platform via suspension webs and extend downward from at least one anchor point; however, Davis ‘977 and Davis ‘511 do not teach or suggest the limitations “wherein each of the suspension straps is connected to the inflatable platform via a discrete suspension web such that a load on the inflatable platform is distributed across the suspension straps when the portable ledge apparatus is anchored at a single point” as specifically claimed by Applicants.  Since all of the objections to the specification and claims as well as all of the claim rejections indicated in the previous Office action dated April 9, 2021 have been fully overcome, and an updated search of the prior art did not yield any other references pertinent to all of the limitations presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673